         Case 1:20-cv-00183-SPW Document 5 Filed 12/16/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 THE NORTHERN CHEYENNE TRIBE,
                                                    CV 20-183-BLG-SPW
                     Plaintiff,

 vs.                                                 ORDER


 THE UNITED STATES OF AMEIUCA;
 the UNITED STATES DEPARTMENT
OF THE INTEPQOR; the BUREAU OF
INDIAN AFFAIRS; DAVID
 BERNHARDT,in his official capacity as
 Secretary ofthe Interior; DARRYL
 LACOUNTE,in his official capacity as
 Director ofthe Bureau ofIndian Affairs;
 SUSAN MESSERLY,in her official
 capacity as Director ofthe BIA Rocky
 Mountain Regional Office; LENORA
 NIOCE,in her official capacity as BIA
 Special Agent in Charge/Approving
 Official,

                     Defendants.


       Plaintiff, The Northern Cheyenne Tribe moves for the admission of Brian

Chestnut to practice before the Court in the above captioned matter with Joe A.

Rodriguez of Lame Deer, Montana, designated as local counsel. The motion

complies with Local Rule 83.1(d).

       IT IS SO ORDERED that Plaintiff, The Northern Cheyenne Tribe's motion

to admit Brian Chestnut to appear pro hac vice(Doc. 3)is GRANTED and he is
Case 1:20-cv-00183-SPW Document 5 Filed 12/16/20 Page 2 of 2
